Title: To Benjamin Franklin from Thomas Cushing, 6 May 1773
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston May. 6. 1773
I transmit you by this Conveyance the Votes of the House for the last Year as far as they are printed. I also send you this days paper in which you will find the Town of Boston’s Instructions to their Representatives. How the dispute between the Governor and the two Houses is relished on your side the Water we have not yet heard. In justice to the Americans, I would observe, that the Colonies from the first of this dispute Acquiesced in the distinction between Taxation and Legislation and were disposed to Confine the dispute to that of Taxation only and entirely to wave the other as a subject of too delicate a Nature but the advocates for the Supream authority of Parliament drove us into it. They Strenuously asserted that the right of Parliament to Legislate for the Colonies (which they said we did not dispute) necessarily Involved in it the right of Taxation, that if they had a right to Legislate in one case they had in all. The Colonists were sinsible if this doctrine was true, they were nothing but abject Slaves at the Absolute will and disposal of Parliament, that it never could be the Intention of our Ancestors, when they first settled this Country, to put themselves in such a Condition and that it was directly inconsistent with their Charter which Entituled them to all the rights and priviledges of British Subjects, in short they Could find no Line between the Supream Authority of Parliament in all Cases whatsoever and a state of absolute Slavery, that therefore the Doctrine must be false and Unsupportable. I have just received your Favor of the 9 March togather with Votes and Proceedings of this Town reprinted with a very judicious preface much approved on here, for which I am Oblidged to you and am glad to hear of your determination to stay in England till the sessions is over as your Tarry there may be of service to this Country. With great Respect I subscribe myself Sir Your most humble Servant
Thomas Cushing
Benjamin Franklin Esqr.
 
Addressed: To / Benjamin Franklin Esqr LLD / In / London
